 


110 HR 412 IH: Independent Study of Distance Education Act of 2007
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 412 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To require an independent evaluation of distance education programs. 
 
 
1.Short title This Act may be cited as the Independent Study of Distance Education Act of 2007. 
2.Independent evaluation of distance education programs 
(a)Independent evaluationThe Secretary of Education shall enter into an agreement with the National Academy of Sciences to conduct a scientifically correct, statistically valid evaluation of the quality of distance education programs, as compared to campus-based education programs, at institutions of higher education. Such evaluation shall include— 
(1)identification of the elements by which the quality of distance education, as compared to campus-based education, can be assessed, including elements such as subject matter, interactivity, and student outcomes; 
(2)identification of distance and campus-based education program success, with respect to student achievement, in relation to the mission of the institution of higher education; and 
(3)by assessing elements including access to higher education, job placement rates, undergraduate graduation rates, and graduate and professional degree attainment rates, identification of the types of students (including classification of types of students based on student age)— 
(A)who most benefit from distance education programs; 
(B)who most benefit from campus-based education programs; and 
(C)who do not benefit from distance education programs. 
(b)ScopeThe National Academy of Sciences shall select for participation in the evaluation under subsection (a) a diverse group of institutions of higher education with respect to size, mission, and geographic distribution. 
(c)Interim and final reportsThe agreement under subsection (a) shall require that the National Academy of Sciences submit to the Secretary of Education, the Committee on Health, Education, Labor and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives— 
(1)an interim report regarding the evaluation under subsection (a) not later than six months after the date of enactment of this Act; and 
(2)a final report regarding such evaluation not later than one year after the date of enactment of this Act. 
 
